Citation Nr: 0803507	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-30 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the decision to reduce the veteran's disability 
compensation benefits due to incarceration was correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
	



INTRODUCTION

The veteran served on active duty from August 1975 to 
December 1975 and from March 1977 to October 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

On November [redacted], 2003, the veteran was incarcerated in a state 
prison system for a felony conviction, and the term of his 
incarceration has exceeded 60 days.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation 
benefits to the equivalent of a 10 percent evaluation, 
effective from January 9, 2004, due to incarceration for a 
felony conviction, was proper.  38 U.S.C.A. §§ 5107, 5313 
(West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reduction

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

VCAA requirements, however, are not applicable in this case 
for two reasons.  First, the law and not the factual evidence 
is dispositive of this claim.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  Second, the issue on appeal arises under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans, and not from the receipt of a 
substantially complete application from the veteran.  See 38 
U.S.C.A. § 5103(a).  Thus, the VCAA is not applicable to this 
appeal, and further discussion of compliance with the VCAA is 
not required.

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).

Here, an October 2003 VA letter clearly notified the veteran 
of the proposed reduction of compensation benefits due to 
incarceration, any dependent's rights to apportionment, and 
the possible resumption of benefits upon his release from 
incarceration.  The letter also notified the veteran that he 
had 60 days in which to submit evidence to show that the 
adverse action should not be taken.  Accordingly, VA's 
notification duties have been met.  38 C.F.R. §§ 3.103, 
3.105, 3.665.

Any person who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony shall not be paid compensation in excess of the amount 
specified in 38 C.F.R. § 3.665(d) beginning on the 61st day 
of incarceration.  38 C.F.R. § 3.665(a).  In the case of a 
veteran with a service-connected disability rated at 20 
percent or more, the veteran shall not be paid an amount that 
exceeds the rate under 38 U.S.C. § 1114(a), which is at the 
rate of 10 percent.  38 C.F.R. § 3.665(d).

As of February 28, 1996, the veteran's service-connected 
residuals of a right shoulder injury were assigned a 20 
percent evaluation.  In November 2003, VA received 
confirmation that the veteran was incarcerated, effective 
November [redacted], 2003.  The veteran does not dispute that he was 
incarcerated on that date.  In January 2004, the veteran's 
benefits were reduced to an amount equivalent to a 10 percent 
evaluation effective January 9, 2004, the 61st day of 
incarceration.  The veteran does not contend, and the 
evidence does not show, that the conviction has been 
overturned.  Accordingly, the requirements for the reduction 
of the veteran's disability compensation benefits due to 
incarceration have been met.  38 C.F.R. § 3.665.

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Because the reduction in disability compensation was proper, 
the appeal is denied.

____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


